
	
		II
		111th CONGRESS
		1st Session
		S. 2804
		IN THE SENATE OF THE UNITED
		  STATES
		
			November 19, 2009
			Mr. Sanders (for himself
			 and Mr. Grassley) introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To require employers to certify that they
		  have not and will not lay off a large number of employees before they are
		  allowed to employ foreign workers in the United States, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Employ America
			 Act.
		2.Certification requirement
			(a)In generalThe Secretary of Homeland Security may not
			 approve a petition by an employer for any visa authorizing employment in the
			 United States unless the employer has provided written certification, under
			 penalty of perjury, to the Secretary of Labor that—
				(1)the employer has not provided a notice of a
			 mass layoff pursuant to the Worker Adjustment and Retraining Notification Act
			 (29 U.S.C. 2101 et seq.) during the 12-month period immediately preceding the
			 date on which the alien is scheduled to be hired; and
				(2)the employer does not intend to provide a
			 notice of a mass layoff pursuant to such Act.
				(b)Effect of mass layoffIf an employer provides a notice of a mass
			 layoff pursuant to the Worker Adjustment and Retraining Notification Act after
			 the approval of a visa described in subsection (a), any visas approved during
			 the most recent 12-month period for such employer shall expire on the date that
			 is 60 days after the date on which such notice is provided. The expiration of a
			 visa under this subsection shall not be subject to judicial review.
			(c)Notice requirementUpon receiving notification of a mass
			 layoff from an employer, the Secretary of Homeland Security shall inform each
			 employee whose visa is scheduled to expire under subsection (b)—
				(1)the date on which such individual will no
			 longer be authorized to work in the United States; and
				(2)the date on which such individual will be
			 required to leave the United States unless the individual is otherwise
			 authorized to remain in the United States.
				(d)ExemptionAn employer shall be exempt from the
			 requirements under this section if the employer provides written certification,
			 under penalty of perjury, to the Secretary of Labor that the total number of
			 the employer’s workers who are United States citizens and are working in the
			 United States have not been, and will not be, reduced as a result of a mass
			 layoff described in subsection (b).
			3.RulemakingNot later than 90 days after the date of the
			 enactment of this Act, the Secretary of Homeland Security and the Secretary of
			 Labor shall promulgate regulations to carry out this Act, including a
			 requirement that employers provide notice to the Secretary of Homeland Security
			 of a mass layoff (as defined in section 2 of the Worker Adjustment and
			 Retraining Notification Act (29 U.S.C. 2101)).
		
